Exhibit 10.17




PURCHASE AND SALE CONTRACT


BETWEEN


ORP THREE L.L.C.,


a Maryland limited liability company


AS SELLER




AND




NIGHTHAWK PROPERTIES, LLC,


a Minnesota limited liability company


AND


OSPREY PROPERTIES LIMITED PARTNERSHIP, LLLP,


a Minnesota limited liability limited partnership,




as tenants in common


COLLECTIVELY, AS PURCHASER




RAVEN HILL APARTMENTS


13000 Harriet Avenue


Burnsville, Minnesota 55337











TABLE OF CONTENTS

                                                                                                                                                    
Page




ARTICLE I DEFINED TERMS

1

ARTICLE II PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

2.1

Purchase and Sale

1

2.2

Purchase Price and Deposit

1

2.3

Escrow Provisions Regarding Deposit

2

ARTICLE III FEASIBILITY PERIOD

3

3.1

Feasibility Period

3

3.2

Expiration of Feasibility Period

3

3.3

Conduct of Investigation

3

3.4

Purchaser Indemnification

4

3.5

Property Materials

4

3.6

Property Contracts

5

ARTICLE IV TITLE

6

4.1

Title Documents

6

4.2

Survey

6

4.3

Delivery of Title

6

4.4

Permitted Exceptions

7

4.5

Intentionally Omitted

7

4.6

Subsequently Disclosed Exceptions

7

4.7

Purchaser Financing

7

4.8

Housing Assistance Program Vouchers

7

ARTICLE V CLOSING

8

5.1

Closing Date

8

5.2

Seller Closing Deliveries

8

5.3

Purchaser Closing Deliveries

9

5.4

Closing Prorations and Adjustments

10

5.5

Post Closing Adjustments

13

5.6

Tax Proceedings

14

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

14

6.1

Seller’s Representations

14

6.2

AS-IS

15

6.3

Survival of Seller’s Representations

16

6.4

Definition of Seller’s Knowledge

17

6.5

Representations and Warranties of Purchaser

17

ARTICLE VII OPERATION OF THE PROPERTY

18

7.1

Leases and Property Contracts

18

7.2

General Operation of Property

19

7.3

Liens

19




ARTICLE VIII CONDITIONS PRECEDENT TO CLOSING

19

8.1

Purchaser’s Conditions to Closing

19

8.2

Seller’s Conditions to Closing

20

ARTICLE IX BROKERAGE

21

9.1

Indemnity

21

9.2

Broker Commission

21

ARTICLE X DEFAULTS AND REMEDIES

21

10.1

Purchaser Default

21

10.2

Seller Default

22

ARTICLE XI RISK OF LOSS OR CASUALTY

23

11.1

Major Damage

23

11.2

Minor Damage

23

11.3

Repairs

23

ARTICLE XII EMINENT DOMAIN

24

12.1

Eminent Domain

24

ARTICLE XIII MISCELLANEOUS

24

13.1

Binding Effect of Contract

24

13.2

Exhibits and Schedules

24

13.3

Assignability

24

13.4

Captions

24

13.5

Number and Gender of Words

25

13.6

Notices

25

13.7

Governing Law and Venue

27

13.8

Entire Agreement

27

13.9

Amendments

27

13.10

Severability

27

13.11

Multiple Counterparts/Facsimile Signatures

28

13.12

Construction

28

13.13

Confidentiality

28

13.14

Time of the Essence

28

13.15

Waiver

28

13.16

Attorneys Fees

28

13.17

Time Zone/Time Periods

29

13.18

1031 Exchange

29

13.19

No Personal Liability of Officers, Trustees or Directors of Seller’s Partners

29

13.20

No Exclusive Negotiations

29

13.21

ADA Disclosure

29

13.22

No Recording

30

13.23

Relationship of Parties

30




13.24

Dispute Resolution

30

13.25

AIMCO Marks

30

13.26

Non-Solicitation of Employees

31

13.27

Survival

31

13.28

Multiple Purchasers

31

ARTICLE XIV LEAD–BASED PAINT DISCLOSURE

31

14.1

Disclosure

31

14.2

Consent Agreement

31























PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 12th
day of August, 2008 (the “Effective Date”), by and between ORP THREE L.L.C., a
Maryland limited liability company, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and NIGHTHAWK
PROPERTIES, LLC, a Minnesota limited liability company and OSPREY PROPERTIES
LIMITED PARTNERSHIP, LLLP, a Minnesota limited liability limited partnership, as
tenants in common, each having a principal address at c/o Condor Corporation,
2320 Lexington Avenue South, Saint Paul, Minnesota 55120 (collectively,
“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.

Seller owns the real estate located in the County of Dakota, Minnesota, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Raven Hill Apartments.

B.

Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1

Purchase and Sale

.  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.

2.2

Purchase Price and Deposit

.  The total purchase price (“Purchase Price”) for the Property shall be an
amount equal to Twenty-Three Million  Dollars ($23,000,000.00), payable by
Purchaser, as follows:

2.2.1

Concurrently with the execution and delivery of this Contract by Seller,
Purchaser and Escrow Agent, Purchaser shall deliver to Stewart Title Guaranty
Company, c/o Wendy Howell, National Commercial Closing Specialist, 1980 Post Oak
Boulevard, Suite 610, Houston, TX 77056, 800-729-1906 (“Escrow Agent” or “Title
Insurer”) a deposit (the “Deposit”) of Two Hundred Thousand  Dollars
($200,000.00) by wire transfer of immediately available funds (“Good Funds”).




2.2.2

The balance of the Purchase Price for the Property shall be paid to and received
by Escrow Agent by wire transfer of Good Funds no later than 12 p.m. on the
Closing Date.

2.3

Escrow Provisions Regarding Deposit

2.3.1

Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Contract.  Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Escrow Agent, in its discretion, deems suitable,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2

Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase
Price, or released to Seller pursuant to Section 10.1, or (ii) the date on which
Escrow Agent shall be authorized to disburse the Deposit as set forth in
Section 2.3.3.  The tax identification numbers of the parties shall be furnished
to Escrow Agent upon request.

2.3.3

If prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator’s decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located.
 Escrow Agent shall give written notice of such deposit to Seller and Purchaser.
 Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser’s
obligations set forth in Section 3.5.2.

2.3.4

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, and that Escrow Agent shall not be
deemed to be the agent of either of the parties for any act or omission on its
part unless taken or suffered in bad faith in willful disregard of this Contract
or involving gross negligence.  Seller and Purchaser jointly and severally shall
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorney’s fees, incurred in connection with the
performance of Escrow Agent’s duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence on the part of the
Escrow Agent.

2.3.5

The parties shall deliver to Escrow Agent an executed copy of this Contract,
which shall constitute the sole instructions to Escrow Agent.  Escrow Agent
shall execute the signature page for Escrow Agent attached hereto solely with
respect to the provisions of this Section 2.3, provided, however, that (a)
Escrow Agent's signature hereon shall not be a prerequisite to the binding
nature of this Contract on Purchaser and Seller, and the same shall become fully
effective upon execution by Purchaser and Seller, and (b) the signature of
Escrow Agent will not be necessary to amend any provision of this Contract other
than this Section 2.3.

2.3.6

Escrow Agent, as the person responsible for closing the transaction within the
meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
 Further, Escrow Agent agrees to indemnify and hold Purchaser, Seller, and their
respective attorneys and brokers harmless from and against any Losses resulting
from Escrow Agent’s failure to file the reports Escrow Agent is required to file
pursuant to this section.

ARTICLE III
FEASIBILITY PERIOD

3.1

Feasibility Period

.  Subject to the terms of Section 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including August 15, 2008 (the
“Feasibility Period”), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, “Consultants”) shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations  of or concerning the Property, review
the Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”).  Seller shall make
commercially reasonable efforts to provide Purchaser with access to apartment
units occupied by Tenants, however, in no event shall Seller be obligated to
commence any action or bring any proceeding in order to provide the requested
access.

3.2

Expiration of Feasibility Period

.  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Deposit to Purchaser.  If
Purchaser fails to provide Seller with written notice of termination prior to
the expiration of the Feasibility Period, then Purchaser’s right to terminate
under this Section 3.2 shall be permanently waived, this Contract shall remain
in full force and effect and the Deposit shall be non-refundable, except as
provided in Section 8.1.

3.3

Conduct of Investigation

.  Purchaser shall not permit any mechanics’ or materialmen’s’ liens or any
other liens to attach to the Property by reason of the performance of any work
or the purchase of any materials by Purchaser or any other party in connection
with any Inspections conducted by or for Purchaser.  Purchaser shall give
reasonable advanced notice to Seller prior to any entry onto the Property and
shall permit Seller to have a representative present during all Inspections
conducted at the Property.  Purchaser shall take all reasonable actions and
implement all protections necessary to ensure that all actions taken in
connection with the Inspections, and all equipment, materials and substances
generated, used or brought onto the Property pose no material threat to the
safety of persons, property or the environment.

3.4

Purchaser Indemnification

 

3.4.1

Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller’s sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller’s affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Designated
Representative, and AIMCO (collectively, including Seller, “Seller’s Indemnified
Parties”), from and against any and all damages, mechanics’ liens, liabilities,
penalties, interest, losses, demands, actions, causes of action, claims, costs
and expenses (including reasonable attorneys’ fees, including the cost of
in-house counsel and appeals) (collectively, “Losses”) arising from or related
to Purchaser’s or its Consultants’ entry onto the Property, and any Inspections
or other acts by Purchaser or Purchaser’s Consultants with respect to the
Property during the Feasibility Period or otherwise, with the exception of any
Losses to the extent arising directly from the gross negligence or willful
misconduct of Seller or Seller’s Indemnified Parties, or to the extent of any
Losses arising from a loss in value to the Property attributable to a
pre-existing condition first made known to Seller by Purchaser’s investigations.

3.4.2

Notwithstanding anything in this Contract to the contrary, Purchaser shall not
be permitted to perform any invasive tests on the Property without Seller’s
prior written consent, which consent may be withheld in Seller’s sole
discretion.  Further, Seller shall have the right, without limitation, to
disapprove any and all entries, surveys, tests (including, without limitation, a
Phase II environmental study of the Property), investigations and other matters
that in Seller’s reasonable judgment could result in any actual damage to the
Property or breach of any contract, or expose Seller to any Losses or violation
of applicable law.  Purchaser shall use reasonable efforts to minimize
disruption to Tenants in connection with Purchaser’s or its Consultants’
activities pursuant to this Section.  No consent by the Seller to any such
activity shall be deemed to constitute a waiver by Seller or assumption of
liability or risk by Seller.  Purchaser hereby agrees to restore, at Purchaser’s
sole cost and expense, the Property to the same condition existing immediately
prior to Purchaser’s exercise of its rights pursuant to this Article III.
 Purchaser shall maintain and cause its third party consultants to maintain (a)
casualty insurance and commercial general liability insurance with coverages of
not less than $1,000,000.00 for injury or death to any one person and
$3,000,000.00 for injury or death to more than one person and $1,000,000.00 with
respect to property damage, and (b) worker’s compensation insurance for all of
their respective employees in accordance with the law of the state in which the
Property is located.  Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to the earlier to occur of (i) Purchaser’s or Purchaser’s
Consultants’ entry onto the Property, or (ii) the expiration of 5 days after the
Effective Date.

3.5

Property Materials

.

3.5.1

Within 5 Business Days after the Effective Date, and to the extent the same
exist and are in Seller’s possession or reasonable control (subject to
Section 3.5.2), Seller agrees to make the documents set forth on Schedule 3.5
(together with any other documents or information provided by Seller or its
agents to Purchaser with respect to the Property, the “Materials”) available at
the Property for review and copying by Purchaser at Purchaser’s sole cost and
expense.  In the alternative, at Seller’s option and within the foregoing time
period, Seller may deliver some or all of the Materials to Purchaser, or make
the same available to Purchaser on a secure web site (Purchaser agrees that any
item to be delivered by Seller under this Contract shall be deemed delivered to
the extent available to Purchaser on such secured web site).  To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
Seller and Seller shall use commercially reasonable efforts to deliver the same
to Purchaser within 5 Business Days after such notification is received by
Seller; provided, however, that under no circumstances will the Feasibility
Period be extended and Purchaser’s sole remedy will be to terminate this
Contract pursuant to Section 3.2.

3.5.2

In providing the Materials to Purchaser, other than Seller’s Representations,
Seller makes no representation or warranty, express, written, oral, statutory,
or implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  Except as otherwise expressly set forth in Section 6.1
hereof, all Materials are provided for informational purposes only and, together
with all Third-Party Reports, shall be returned by Purchaser to Seller (or the
destruction thereof shall be certified in writing by Purchaser to Seller) as a
condition to return of the Deposit to Purchaser if this Contract is terminated
for any reason.  Recognizing that the Materials delivered or made available by
Seller pursuant to this Contract may not be complete or constitute all of such
documents which are in Seller’s possession or control, but are those that are
readily and reasonably available to Seller.  Except as expressly set forth in
Section 6.1, Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials and will instead in all instances rely
exclusively on its own Inspections and Consultants with respect to all matters
which it deems relevant to its decision to acquire, own and operate the
Property.

3.5.3

In addition to the items set forth on Schedule 3.5, no later than 5 Business
Days after the Effective Date, Seller shall deliver to Purchaser (or otherwise
make available to Purchaser as provided under Section 3.5.1) the most recent
rent roll for the Property listing the move-in date, monthly base rent payable,
lease expiration date and unapplied security deposit for each Lease (the “Rent
Roll”).  Seller makes no representations or warranties regarding the Rent Roll
other than the express representation set forth in Section 6.1.6.

3.5.4

In addition to the items set forth on Schedule 3.5, no later than 5 Business
Days after the Effective Date, Seller shall deliver to Purchaser (or otherwise
make available to Purchaser as provided under Section 3.5.1) a list of all
current Property Contracts (the “Property Contracts List”).  Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7.

3.6

Property Contracts

.  

3.6.1

On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the “Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
“Terminated Contracts”); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, damages or any other fees or sum for
cancellation, Seller shall be solely responsible for such payment.  If Purchaser
fails to deliver the Property Contracts Notice on or before the expiration of
the Feasibility Period, there shall be no Terminated Contracts and Purchaser
shall assume all Property Contracts at the Closing.  To the extent that any
Property Contract to be assigned to Purchaser requires vendor consent, then,
prior to the Closing, Purchaser may attempt (and Seller shall assist) to obtain
from each applicable vendor a consent (each a “Required Assignment Consent”) to
such assignment.

3.6.2

Notwithstanding the above, with respect to that certain Laundry Room(s) Lease
dated August 20, 2003 between Mac-Gray and Seller (the "Laundry Lease"), the
following shall be closing conditions: (a) delivery to Purchaser a fully
executed amendment to the Laundry Lease materially in the form attached hereto
as Exhibit K; (b) delivery to Purchaser a fully executed estoppel materially in
the form attached hereto as Exhibit L; and (c) payment by Seller of
consideration to Mac-Gray in the amount of $250.00 in connection with the above
referenced amendment to the Laundry Lease.  Seller shall obligated to request,
in good faith, the items described in (a) and (b) above.

ARTICLE IV
TITLE

4.1

Title Documents

.  Subject to Section 3.5.2, Purchaser acknowledges that prior to the Effective
Date, Purchaser has received from Seller a commitment (the “Title Commitment”)
for owner’s title insurance issued by Title Insurer and identified as Commitment
for Title Insurance Order No. 117796, effective date April 22, 2008 to provide a
standard American Land Title Association owner’s title insurance policy for the
Property, using the current policy jacket customarily provided by the Title
Insurer, in an amount equal to the Purchase Price (the “Title Policy”), together
with copies of all instruments identified as exceptions therein (together with
the Title Commitment, referred to herein as the “Title Documents”).  Seller
shall be responsible only for payment of the service charges relating to the
procurement of the Title Commitment.  Purchaser shall pay all premiums required
for the Title Policy and all requested endorsements.

4.2

Survey

.  Subject to Section 3.5.2, Purchaser acknowledges that prior to the Effective
Date, Seller has delivered to Purchaser a copy of a survey of the Property (the
“Existing Survey”).  Purchaser may, at its sole cost and expense, order a new or
updated survey of the Property (such new or updated survey, together with the
Existing Survey, is referred to herein as the “Survey”)

4.3

Delivery of Title

.  Seller shall be obligated to cause Title Insurer to (a) remove any mortgage,
deed of trust or UCC-1 filing granted by Seller affecting the Property, (b)
remove or otherwise insure over any mechanic’s liens with respect to work
contracted for by Seller at the Property; and/or (c) any other monetary liens
affecting the Property created by Seller prior to the Closing which in the
aggregate do not exceed $100,000.00.  Seller shall be entitled to reasonable
adjournments of the Closing Date not to exceed thirty (30) days in the aggregate
to cure any title exceptions which are not Permitted Exceptions.

















4.4

Permitted Exceptions

.  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “Permitted Exceptions”:

4.4.1

(a) all matters shown on Exhibit I attached hereto, (b) the standard exception
regarding the rights of parties in possession, which shall be limited to those
parties in possession pursuant to the Leases, and (c) the standard exception
pertaining to taxes, which shall be limited to taxes and assessments payable in
the year in which the Closing occurs and subsequent taxes and assessments;

4.4.2

All Leases;

4.4.3

Applicable zoning and governmental regulations and ordinances; and

4.4.4

Any defects in or objections to title to the Property, or title exceptions or
encumbrances, arising by, through or under Purchaser.

4.5

Intentionally Omitted

.  

4.6

Subsequently Disclosed Exceptions

.  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment discloses any additional item that adversely affects title
to the Property which was not disclosed on any version of the Title Commitment
delivered to Purchaser during the Feasibility Period and which is not a
Permitted Exception (the “New Exception”), Purchaser shall have a period of 5
days from the date of its receipt of such update (the “New Exception Review
Period”) to review and notify Seller in writing of Purchaser’s approval or
disapproval of the New Exception.  If Purchaser disapproves of the New
Exception, Seller may, in Seller’s sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception.  If Seller elects to cure the
New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date (not to exceed 30 days) to cure the New Exception.  If Seller fails
to deliver a notice to Purchaser within 3 days after the expiration of the New
Exception Review Period, Seller shall be deemed to have elected not to cure the
New Exception.  If Purchaser is dissatisfied with Seller’s response, or lack
thereof, Purchaser may, as its exclusive remedy elect either:  (i) to terminate
this Contract, in which event the Deposit shall be promptly returned to
Purchaser or (ii) to waive the New Exception and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the New Exception.  If Purchaser fails to notify Seller of its election
to terminate this Contract in accordance with the foregoing clause within 6 days
after the expiration of the New Exception Review Period, Purchaser shall be
deemed to have elected to approve and irrevocably waive any objections to the
New Exception.

4.7

Purchaser Financing

.  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser’s acquisition of such funds shall not be a contingency
to the Closing.

4.8

Housing Assistance Program Vouchers

. Purchaser acknowledges that the HAP Voucher Contract(s) require(s) the
satisfaction by Purchaser of certain requirements as set forth therein and
established by the Housing Authority to allow for the HAP Voucher Assumption.
Purchaser agrees that either (a) at Closing, Purchaser shall assume all
obligations under the HAP Voucher Contracts and accept title to the Property
subject to the same, or (b) the existing HAP Voucher Contracts shall be
terminated, and Purchaser shall enter into replacement HAP Voucher Contracts
which are acceptable to the Housing Authority within sixty (60) days after
Closing (collectively, the foregoing (a) and (b) referred to herein as the "HAP
Voucher Assumption"). Seller shall reasonably cooperate with Purchaser in
Purchaser’s efforts to obtain the HAP Voucher Assumption, provided, however, in
no event shall Seller be obligated to incur any additional expense (unless it is
reimbursed by Purchaser), make any additional representation or warranty or
perform any additional covenant in favor of Purchaser, the Housing Authority or
any other person in connection with the HAP Voucher Assumption.  Purchaser shall
indemnify and hold the Seller and the Seller’s Indemnified Parties harmless from
and against any and all claims, losses, damages, and expenses (including
reasonable attorneys’ fees) that may be incurred by Seller and/or any of the
Seller’s Indemnified Parties in connection with Purchaser’s assumption of the
HAP Voucher Contracts or the failure of Purchaser to enter into a replacement
HAP Voucher Contracts as aforesaid.  The terms and provisions of this Section
shall survive the Closing.

ARTICLE V
CLOSING

5.1

Closing Date

.  The Closing shall occur on August 29, 2008, at the time set forth in
Section 2.2.2 (said date, as the same may be extended by either party pursuant
to the express terms of this Agreement, being herein called the “Closing Date”)
through an escrow with Escrow Agent, whereby the Seller, Purchaser and their
attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means.  

5.1.1

If the SEC (as hereinafter defined) comments on the Information Statement (as
hereinafter defined), then Seller may extend the then scheduled Closing Date one
or more times, but not beyond October 31, 2008, by delivering written notice of
such extension to Purchaser not less than one business day prior to the then
scheduled Closing Date.  If Seller so extends the Closing Date pursuant to this
Section 5.1.1. and is not able to satisfy the requirements of Section 8.2.4 by
October 31, 2008, then either Purchaser or Seller shall have the right to
terminate this Contract by delivering written notice to the other party.  In the
event of any such termination, then the Deposit shall be refunded to Purchaser,
Seller shall reimburse Purchaser for its reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) up to $250,000, and thereafter
this Contract shall be of no further force or effect except with respect to
those provisions of this Contract that expressly survive any such early
termination of this Contract.

5.1.2

In addition to any other adjournment right Seller or Purchaser may have pursuant
to this Contract, the Closing Date may be extended without penalty at the option
of either Seller or Purchaser for a period of 30 days following the Closing Date
specified in Section 5.1 above (or, if applicable, as extended by Seller
pursuant to Section 5.1.1. above), provided, however, if such date is not a
Business Day, then the Closing Date shall be extended to the next succeeding
Business Day thereafter.  In no event, however, shall either party have the
right to extend the Closing Date beyond October 31, 2008.

5.2

Seller Closing Deliveries

.  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent, each of the following items:




5.2.1

Limited Warranty Deed (the “Deed”) in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2

A Bill of Sale in the form attached as Exhibit C.

5.2.3

A General Assignment in the form attached as Exhibit D (the “General
Assignment”).

5.2.4

An Assignment of Leases and Security Deposits in the form attached as Exhibit E
(the “Leases Assignment”).

5.2.5

A letter in the form attached hereto as Exhibit F prepared and addressed by
Purchaser and countersigned by Seller to each of the vendors under the
Terminated Contracts informing them of the termination of such Terminated
Contract as of the Closing Date (subject to any delay in the effectiveness of
such termination pursuant to the express terms of each applicable Terminated
Contract) (the “Vendor Terminations”).

5.2.6

Seller’s closing statement.

5.2.7

A title affidavit or an indemnity form reasonably acceptable to Seller, which is
sufficient to enable Title Insurer to delete the standard pre-printed exceptions
to the title insurance policy to be issued pursuant to the Title Commitment.

5.2.8

A certification of Seller’s non-foreign status pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended.

5.2.9

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Seller’s
authority to consummate this transaction.

5.2.10

An updated Rent Roll effective as of a date no more than 3 Business Days prior
to the Closing Date; provided, however, that the content of such updated Rent
Roll shall in no event expand or modify the conditions to Purchaser’s obligation
to close as specified under Section 8.1.

5.2.11

An updated Property Contracts List effective as of a date no more than 3
Business Days prior to the Closing Date; provided, however, that the content of
such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser’s obligation to close as specified under Section 8.1.

5.2.12

Termination fees for Property Contracts pursuant to Section 3.6.

5.2.13

Such other documents as are reasonably necessary to consummate the transactions
contemplated in accordance with the terms of this Contract.

5.3

Purchaser Closing Deliveries

.  No later than 1 Business Day prior to the Closing Date (except for the
balance of the Purchase Price which is to be delivered at the time specified in
Section 2.2.2), Purchaser shall deliver to the Escrow Agent (for disbursement to
Seller upon the Closing) the following items:

5.3.1

The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Contract.

5.3.2

A title affidavit or an indemnity form (pertaining to Purchaser’s activity on
the Property prior to Closing), reasonably acceptable to Purchaser, which is
sufficient to enable Title Insurer to delete the standard pre-printed exceptions
to the title insurance policy to be issued pursuant to the Title Commitment.

5.3.3

Any declaration or other statement which may be required to be submitted to the
local assessor.

5.3.4

Purchaser’s closing statement.

5.3.5

A countersigned counterpart of the General Assignment.

5.3.6

A countersigned counterpart of the Leases Assignment.

5.3.7

Notification letters to all Tenants prepared and executed by Purchaser in the
form attached hereto as Exhibit G.

5.3.8

The Vendor Terminations.

5.3.9

Intentionally Omitted.

5.3.10

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser’s
authority to consummate this transaction.

5.3.11

A Certificate of Real Estate Value (Form PE20) and Supplemental Schedule thereto
(Form PE20A) prepared and executed by Purchaser.

5.3.12

Such other documents as are reasonably necessary to consummate the transactions
contemplated in accordance with the terms of this Contract.

5.4

Closing Prorations and Adjustments

.

5.4.1

General.  All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date.  Seller shall prepare a proration schedule (the “Proration
Schedule”) of the adjustments described in this Section 5.4  and deliver such
Proration Schedule to Purchaser at least one Business Day prior to Closing for
Purchaser’s review and approval.

5.4.2

Operating Expenses.  All of the out-of-pocket operating, maintenance, taxes
(other than real estate taxes), and other out-of-pocket expenses incurred in
operating the Property that Seller customarily pays, and any other out-of-pocket
costs incurred in the ordinary course of business for the management and
operation of the Property (except management fees and Seller’s overhead and
employee costs), shall be prorated on an accrual basis.  Seller shall pay all
such expenses that accrue prior to the Closing Date and Purchaser shall pay all
such expenses that accrue from and after the Closing Date.

5.4.3

Utilities.  The final readings and final billings for utilities will be made if
possible as of the Closing Date, in which case Seller shall pay all such bills
as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills.  Otherwise, a proration shall be made based upon the
parties’ reasonable good faith estimate.  Seller shall be entitled to the return
of any deposit(s) posted by it with any utility company, and Seller shall notify
each utility company serving the Property to terminate Seller’s account,
effective as of noon on the Closing Date.

5.4.4

Real Estate Taxes.  Any real estate ad valorem or similar taxes for the
Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  Subject to
the terms of Section 5.6 hereof, the proration of real property taxes or
installments of assessments shall be final and not subject to re-adjustment
after Closing.  Seller shall pay all special assessments (pending or levied) due
against the Property as of the Closing Date.

5.4.5

Property Contracts.  Purchaser shall assume at Closing the obligations under the
Property Contracts assumed by Purchaser; however, operating expenses shall be
prorated under Section 5.4.2.

5.4.6

Leases.

5.4.6.1

All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date.  Purchaser
shall receive all collected rent and income attributable to dates from and after
the Closing Date.  Seller shall receive all collected rent and income
attributable to dates prior to the Closing Date.  Notwithstanding the foregoing,
no prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the “Uncollected Rents”).  In adjusting for Uncollected Rents, no
adjustments shall be made in Seller’s favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser.  Purchaser agrees to bill
Tenants of the Property for all Uncollected Rents and to take reasonable actions
to collect Uncollected Rents.  Notwithstanding the foregoing, Purchaser’s
obligation to collect Uncollected Rents shall be limited to Uncollected Rents of
not more than 90 days past due, and Purchaser’s collection of rents shall be
applied, first, towards Purchaser’s reasonable, third-party costs of collection,
second, towards current rent due and owing under the Leases, and, third, to
Uncollected Rents.  After the Closing, Seller shall continue to have the right,
but not the obligation, in its own name, to demand payment of and to collect
Uncollected Rents owed to Seller by any Tenant, which right shall include,
without limitation, the right to continue or commence legal actions or
proceedings against any Tenant and the delivery of the Leases Assignment shall
not constitute a waiver by Seller of such right; provided however, that the
foregoing right of Seller shall be limited to actions seeking monetary damages
and, in no event, shall Seller seek to evict any Tenants in any action to
collect Uncollected Rents.  Purchaser agrees to cooperate with Seller in
connection with all efforts by Seller to collect such Uncollected Rents and to
take all steps, whether before or after the Closing Date, as may be reasonably
necessary to carry out the intention of the foregoing, including, without
limitation, the delivery to Seller, within 7 days after a written request, of
any relevant books and records (including, without limitation, rent statements,
receipted bills and copies of tenant checks used in payment of such rent), the
execution of any and all consents or other documents, and the undertaking of any
act reasonably necessary for the collection of such Uncollected Rents by Seller;
provided, however, that Purchaser’s obligation to cooperate with Seller pursuant
to this sentence shall not obligate Purchaser to terminate any Tenant lease with
an existing Tenant or evict any existing Tenant from the Property.

5.4.6.2

At Closing, Purchaser shall receive a credit against the Purchase Price in an
amount equal to the received and unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage or
other refundable deposits paid by any of the Tenants to secure their respective
obligations under the Leases, together, in all cases, with any interest payable
to the Tenants thereunder as may be required by their respective Tenant Lease
(but no less than required by state law) (the “Tenant Security Deposit
Balance”).  Any cash (or cash equivalents) held by Seller which constitutes the
Tenant Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.

5.4.7

Insurance.  No proration shall be made in relation to insurance premiums and
insurance policies will not be assigned to Purchaser.  Seller shall have the
risk of loss of the Property until 11:59 p.m. the day prior to the Closing Date,
after which time the risk of loss shall pass to Purchaser and Purchaser shall be
responsible for obtaining its own insurance thereafter.

5.4.8

Employees.  All of Seller’s and Seller’s manager’s on-site employees shall have
their employment at the Property terminated as of the Closing Date.

 




5.4.9

Closing Costs.  Purchaser shall pay (a) any transfer, sales, use, gross receipts
or similar taxes (other than state deed tax), (b) any mortgage registry tax
regarding any mortgage given by Purchaser on the Property in connection with
this transaction, (c) all recording and filing charges in connection with the
instruments by which Seller conveys the Property (including the Deed), (d) all
premiums required for any owner’s or mortgagee’s title insurance policy issued
in connection with this transaction, and all requested endorsements and (e)
one-half of the customary closing costs of the Escrow Agent.  Seller shall pay
(w) all recording and filing charges for instruments required to cure any title
objections, (x) all state deed tax regarding the deed to be delivered by Seller
to Purchaser, (y) all service charges relating to the procurement of the Title
Commitment and (z) one-half of the customary closing costs of the Escrow Agent.
 

5.4.10

Utility Contracts.  If Seller has entered into an agreement for the purchase of
electricity, gas or other utility service for the Property or a group of
properties (including the Property) (a “Utility Contract”), or an affiliate of
Seller has entered into a Utility Contract, then, at the option of Seller,
either (a) Purchaser either shall assume the Utility Contract with respect to
the Property, or (b) the reasonably calculated costs of the Utility Contract
attributable to the Property from and after the Closing shall be paid to Seller
at the Closing and Seller shall remain responsible for payments under the
Utility Contract.

5.4.11

Possession.  Possession of the Property, subject to the Leases, Property
Contracts, other than Terminated Contracts, and Permitted Exceptions, shall be
delivered to Purchaser at the Closing upon release from escrow of all items to
be delivered by Purchaser pursuant to Section 5.3.  To the extent reasonably
available to Seller, originals or copies of the Leases and Property Contracts,
lease files, warranties, guaranties, operating manuals, keys to the property,
and Seller’s books and records (other than proprietary information)
(collectively, “Seller’s Property-Related Files and Records”) regarding the
Property shall be made available by Seller to Purchaser at the Property at the
Closing.  Purchaser agrees, for a period of not less than three (3) years after
the Closing (the “Records Hold Period”), to (a) provide and allow Seller
reasonable access to Seller’s Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller’s Property-Related Files and Records.  If at any time after the Records
Hold Period, Purchaser desires to dispose of Seller’s Property-Related Files and
Records, Purchaser must first provide Seller prior written notice (the “Records
Disposal Notice”).  Seller shall have a period of 30 days after receipt of the
Records Disposal Notice to enter the Property (or such other location where such
records are then stored) and remove or copy those of Seller’s Property-Related
Files and Records that Seller desires to retain.

5.5

Post Closing Adjustments

.  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate).







5.6

Tax Proceedings

.  If any tax reduction proceedings in respect of the Property, relating to any
real estate tax years ending prior to the tax year in which the Closing occurs,
are pending at the time of the Closing, Seller reserves and shall have the right
to continue to prosecute and/or settle the same at no cost or expense to
Purchaser and without Purchaser’s consent.  If any tax reduction proceedings in
respect of the Property relating to the real estate tax year in which the
Closing occurs are pending at the time of Closing, then Seller reserves and
shall have the right to continue to prosecute and/or settle the same; provided,
Seller shall not settle any such proceeding without Purchaser’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.  Seller and Purchaser shall otherwise cooperate with each other
with respect to all tax reduction proceedings.  Any refunds or savings in the
payment of taxes resulting from such tax reduction proceedings applicable to the
period prior to the date of the Closing shall belong to and be the property of
Seller, and any refunds or savings in the payment of taxes applicable to the
period from and after the date of the Closing shall belong to and be the
property of Purchaser.  The provisions of this Section 5.6 shall survive the
Closing.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1

Seller’s Representations

.  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or other writing delivered by Seller or any other party to Purchaser
prior to the expiration of the Feasibility Period, or which is otherwise known
by Purchaser prior to the Closing, Seller represents and warrants to Purchaser
the following (collectively, the “Seller’s Representations”) as of the Effective
Date and as of the Closing Date; provided that Purchaser’s remedies if any such
Seller’s Representations are untrue as of the Closing Date are limited to those
set forth in Section 8.1:

6.1.1

Seller is validly existing and in good standing under the laws of the state of
its formation set forth in the initial paragraph of this Contract; and, subject
to the satisfaction of the terms of Section 8.2.4, has or at the Closing shall
have the entity power and authority to sell and convey the Property and to
execute the documents to be executed by Seller and prior to the Closing will
have taken as applicable, all corporate, partnership, limited liability company
or equivalent entity actions required for the execution and delivery of this
Contract, and the consummation of the transactions contemplated by this
Contract.  The compliance with or fulfillment of the terms and conditions hereof
will not conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, any contract to which Seller is a
party or by which Seller is otherwise bound, which conflict, breach or default
would have a material adverse affect on Seller’s ability to consummate the
transaction contemplated by this Contract or on the Property.  Subject to the
satisfaction of the terms of Section 8.2.4, no consent, waiver or approval by
any third party (except with respect to the assignment and assumption of the HAP
Voucher Contracts) is required for the performance by Seller of its obligations
hereunder.  This Contract is a valid, binding and enforceable agreement against
Seller in accordance with its terms;

6.1.2

Seller is not a “foreign person,” as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;




6.1.3

Except for (a) any actions by Seller to evict Tenants under the Leases, (b) any
matter covered by Seller’s current insurance policy(ies), or (c) any tax
certiorari proceedings, tax reduction proceedings or similar proceedings, there
are no actions, proceedings, litigation or governmental investigations or
condemnation actions either pending or, to Seller’s knowledge, threatened
against the Property;

6.1.4

To Seller’s knowledge, Seller has not received any written notice from a
governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property; and

6.1.5

Seller has not received any written notice of any material default by Seller
which remains uncured under any of the Property Contracts that will not be
terminated on the Closing Date.

6.1.6

To Seller’s knowledge, the Rent Roll (as updated pursuant to Section 5.2.10) is
accurate and complete in all material respects.

6.1.7

To Seller’s knowledge, the Property Contracts List (as updated pursuant to
Section 5.2.11) is accurate and complete in all material respects.

6.1.8

To Seller’s knowledge, the copies of the Leases and other agreements with the
Tenants delivered to or made available to Purchaser constitute the entire
agreements with such Tenants and have not been amended or modified.

6.1.9

To Seller’s knowledge, Seller has received no notice from any insurance carrier
or Tenant of any existing material defects in the Property.

6.1.10

Sewage generated at the Property goes to a facility permitted by the Minnesota
Pollution Control Agency, and, to the knowledge of Seller, there is no
individual sewage treatment system located on the Property.

6.1.11

To Seller’s knowledge, there is no "Well" on the Land within the meaning of
Minn. Stat. §103I.235.

6.1.12

To Seller's knowledge, there are two underground storage tanks and no
aboveground storage tanks on the Land.  To Seller’s knowledge, these tanks have
not leaked and the Property has not contained any such tank that had any
release.

6.1.13

To Seller's knowledge, there has been no methamphetamine production on or about
any portion of the Property.

6.1.14

To Seller’s knowledge, all of the Materials prepared by Seller are true,
accurate and complete in all material respects.

6.2

AS-IS

.  Except for Seller’s Representations, the Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price and the
terms and conditions set forth herein are the result of arm’s-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker (including,
without limitation, any information contained in any document, instrument,
lease, contract, record, statement, or other writing delivered by Seller or
Broker to Purchaser) or statements, representations or warranties, express or
implied, made by or enforceable directly against Seller or Broker, including,
without limitation, any relating to the value of the Property, the physical or
environmental condition of the Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of the Property with any regulation, or any other attribute or matter
of or relating to the Property (other than any covenants of title contained in
the Deed conveying the Property and Seller’s Representations).  Except for
Seller’s Representations, Purchaser agrees that Seller shall not be responsible
or liable to Purchaser for any defects, errors or omissions, or on account of
any conditions affecting the Property.  Except for Seller’s Representations,
Purchaser, its successors and assigns, and anyone claiming by, through or under
Purchaser, hereby fully releases Seller’s Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against Seller’s
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions or other conditions affecting the Property.
 Purchaser represents and warrants that, as of the date hereof and as of the
Closing Date, it has and shall have reviewed and conducted such independent
analyses, studies (including, without limitation, environmental studies and
analyses concerning the presence of lead, asbestos, water intrusion and/or
fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  Except for Seller’s Representations, if Seller
provides or has provided any documents, summaries, opinions or work product of
consultants, surveyors, architects, engineers, title companies, governmental
authorities or any other person or entity with respect to the Property,
including, without limitation, the offering prepared by Broker, Purchaser and
Seller agree that Seller has done so or shall do so only for the convenience of
both parties, Purchaser shall not rely thereon and the reliance by Purchaser
upon any such documents, summaries, opinions or work product shall not create or
give rise to any liability of or against Seller’s Indemnified Parties.
 Purchaser acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights in a commercially reasonable
manner against any and all Property occupants, guests or tenants.  Purchaser
agrees that the departure or removal, prior to Closing, of any of such guests,
occupants or tenants shall not be the basis for, nor shall it give rise to, any
claim on the part of Purchaser, nor shall it affect the obligations of Purchaser
under this Contract in any manner whatsoever; and Purchaser shall close title
and accept delivery of the Deed with or without such tenants in possession and
without any allowance or reduction in the Purchase Price under this Contract.

6.3

Survival of Seller’s Representations

.  Seller and Purchaser agree that Seller’s Representations shall survive
Closing for a period of 6 months (the “Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $150,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.

6.4

Definition of Seller’s Knowledge

.  Any representations and warranties made “to the knowledge of Seller” shall
not be deemed to imply any duty of inquiry.  For purposes of this Contract, the
term Seller’s “knowledge” shall mean and refer only to actual knowledge of the
Designated Representative of the Seller and shall not be construed to refer to
the knowledge of any other partner, officer, director, agent, employee or
representative of the Seller, or any affiliate of the Seller, or to impose upon
such Designated Representative any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Designated Representative any individual personal liability.  As used herein,
the term “Designated Representative” shall refer to Ken Sloma who is the
regional property manager handling this Property and Catherine Kohout, who is
the community manager handling this Property.

6.5

Representations and Warranties of Purchaser

.  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:

6.5.1

Nighthawk Properties, LLC is a limited liability company and Osprey Properties
Limited Partnership, LLLP is a limited liability limited partnership, both of
which are duly organized, validly existing and in good standing under the laws
of Minnesota.

6.5.2

Purchaser, acting through any of its or their duly empowered and authorized
officers or members, has all necessary entity power and authority to own and use
its properties and to transact the business in which it is engaged, and has full
power and authority to enter into this Contract, to execute and deliver the
documents and instruments required of Purchaser herein, and to perform its
obligations hereunder; and no consent of any of Purchaser’s partners, directors,
officers or members are required to so empower or authorize Purchaser.  The
compliance with or fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which Purchaser is a party or by
which Purchaser is otherwise bound, which conflict, breach or default would have
a material adverse affect on Purchaser’s ability to consummate the transaction
contemplated by this Contract.  This Contract is a valid, binding and
enforceable agreement against Purchaser in accordance with its terms.

6.5.3

No pending or, to the knowledge of Purchaser, threatened litigation exists which
if determined adversely would restrain the consummation of the transactions
contemplated by this Contract or would declare illegal, invalid or non-binding
any of Purchaser’s obligations or covenants to Seller.

6.5.4

Other than Seller’s Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5

The Broker and its affiliates do not, and will not at the Closing, have any
direct or indirect legal, beneficial, economic or voting interest in Purchaser
(or in an assignee of Purchaser, which pursuant to Section 13.3, acquires the
Property at the Closing), nor has Purchaser or any affiliate of Purchaser
granted (as of the Effective Date or the Closing Date) the Broker or any of its
affiliates any right or option to acquire any direct or indirect legal,
beneficial, economic or voting interest in Purchaser.

6.5.6

Purchaser is not a Prohibited Person.

6.5.7

To Purchaser’s knowledge, none of its investors, affiliates or brokers or other
agents (if any), acting or benefiting in any capacity in connection with this
Contract is a Prohibited Person.

6.5.8

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the property of, or beneficially owned, directly or indirectly, by a
Prohibited Person.

6.5.9

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the proceeds of specified unlawful activity as defined by 18 U.S.C. §
1956(c)(7).

ARTICLE VII
OPERATION OF THE PROPERTY

7.1

Leases and Property Contracts

.

7.1.1

During the period from the Effective Date to the Closing Date, in the ordinary
course of business Seller may enter into new Leases, renew existing Leases and
modify, terminate or accept the surrender or forfeiture of any of the Leases and
institute and prosecute any available remedies for default under any Lease
without first obtaining the written consent of Purchaser; provided, however,
Seller agrees that any new or renewed Leases shall not have a term in excess of
one (1) year without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed and all such Leases shall
be on substantially the same form as the Leases currently in effect.

7.1.2

During the period from the Effective Date to the last date of the Feasibility
Period, in the ordinary course of business Seller may enter into new Property
Contracts, modify any existing Property Contracts and institute and prosecute
any available remedies for default under any Property Contract without first
obtaining the written consent of Purchaser; provided, however, Seller agrees to
give prompt notice to Purchaser of any such action taken with regard to Property
Contracts.  During the period commencing on the day immediately following the
last day of the Feasibility Period and ending on the Closing Date, Seller shall
not enter into new Property Contracts or modify any existing Property Contracts,
without the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, Purchaser’s
consent shall not be required for any Property Contracts which will be
terminated at or prior to Closing.  During the period commencing on the day
immediately following the last day of the Feasibility Period and ending on the
Closing Date, Seller may institute and prosecute any available remedies for
default under any Property Contract without first obtaining the written consent
of Purchaser; provided, however, Seller agrees to give prompt notice to
Purchaser of the such default and the remedy sought.

7.2

General Operation of Property

.  Except as specifically set forth in this Article VII, Seller shall operate
the Property after the Effective Date in the ordinary course of business, and
except as necessary in the Seller’s sole discretion to address (a) any life or
safety issue at the Property or (b) any other matter which in Seller’s
reasonable discretion materially adversely affects the use, operation or value
of the Property, Seller will not make any material alterations to the Property
or remove any Fixtures and Tangible Personal Property with a cost or value in
excess of $10,000 without the prior written consent of Purchaser which consent
shall not be unreasonably withheld, denied or delayed.  After the Effective
Date, Seller shall not request any rezoning or other change in the regulatory
condition or status of the Property.

7.3

Liens

.  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld or delayed.  If
Purchaser approves any such subsequent lien or encumbrance, the same shall be
deemed a Permitted Encumbrance for all purposes hereunder.

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

8.1

Purchaser’s Conditions to Closing

.  Purchaser’s obligation to close under this Contract, shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:

8.1.1

All of the documents required to be delivered by Seller to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;

8.1.2

Each of Seller’s Representations shall be true in all material respects as of
the Closing Date (with appropriate modifications permitted under this Contract);

8.1.3

Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder;

8.1.4

Neither Seller nor Seller’s general partner shall be a debtor in any bankruptcy
proceeding nor shall have been in the last 6 months a debtor in any bankruptcy
proceeding; and




8.1.5

The deliveries of Seller pursuant to Section 3.6.2.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser’s obligation to Close except as expressly set forth in this
Section 8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is
not met, Purchaser may (a) waive any of the foregoing conditions and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price,
or (b) terminate this Agreement and receive a full refund of the Deposit or (c)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the conditions set forth in Section 8.1.2 or
Section 8.1.5 are not met, then Seller shall not be in default pursuant to
Section 10.2, and Purchaser may, as its sole and exclusive remedy, (i) notify
Seller of Purchaser’s election to terminate this Contract and receive a return
of the Deposit from the Escrow Agent, or (ii) waive such condition and proceed
to Closing on the Closing Date with no offset or deduction from the Purchase
Price.

8.2

Seller’s Conditions to Closing

.  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.2.1

All of the documents and funds required to be delivered by Purchaser to Seller
at the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.2.2

Each of the representations, warranties and covenants of Purchaser contained
herein shall be true in all material respects as of the Closing Date;

8.2.3

Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;

8.2.4

Seller has informed Purchaser that in connection with the sale of the Property
pursuant to this Contract, Seller is required to file an information statement
with the United States Securities Exchange Commission (the “SEC”) pursuant to
Rule 14(c) of the Securities Exchange Act of 1934, as amended (the “Information
Statement”).  Seller shall file the Information Statement with the SEC after the
Effective Date.  It shall be a condition to Seller’s closing obligations
hereunder that (A) either (x) Seller has not received any comments on the
Information Statement from SEC for a period of 10 business days after the
Information Statement has been filed with the SEC or (y) if Seller has received
comments from the SEC within such 10 business day period, such comments have
been addressed to the satisfaction of the SEC and the SEC has confirmed that it
has no further comments to the Information Statement and (B) thereafter the
Information Statement has been delivered to each of the limited partners of
Seller and a period of not less than 20 days has expired;

8.2.5

There shall not be pending or, to the knowledge of either Purchaser or Seller,
any litigation or threatened litigation which, if determined adversely, would
restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Purchaser; and


If any of the foregoing conditions (except Section 8.2.4) to Seller’s obligation
to close with respect to conveyance of the Property under this Contract are not
met, Seller may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date, or (b) terminate this Contract, and, if such failure
constitutes a default by Purchaser, exercise any of its remedies under
Section 10.1.  If the condition set forth in Section 8.2.4 is not met on or
before the Closing Date (as extended pursuant to Section 5.1), then this
Contract shall terminate and, if Purchaser is not in default of its obligations
hereunder, including, without limitation, its obligations under Section 4.8, the
Deposit shall be returned to Purchaser.

ARTICLE IX
BROKERAGE

9.1

Indemnity

.  Seller represents and warrants to Purchaser that it has dealt only with Moran
and Company, One North Franklin, Suite 700, Chicago, Illinois 60606, Attention:
Peter W. Evans (“Broker”) in connection with this Contract.  Seller and
Purchaser each represents and warrants to the other that, other than Broker, it
has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party.  The terms and provisions of this Section 9.1 shall survive
the Closing or any termination of this Contract.

9.2

Broker Commission

.  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller’s obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.

ARTICLE X
DEFAULTS AND REMEDIES

10.1

Purchaser Default

.  If Purchaser defaults in its obligations hereunder to (a) deliver the Deposit
(or any other deposit or payment required of Purchaser hereunder), (b) deliver
to the Seller the deliveries specified under Section 5.3 on the date required
thereunder, or (c) deliver the Purchase Price at the time required by
Section 2.2.2 and close on the purchase of the Property on the Closing Date,
then, Seller may immediately terminate this Contract and immediately thereafter,
Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Deposit to Seller, and neither party shall be obligated to proceed with the
purchase and sale of the Property.  If, Purchaser defaults in any of its other
representations, warranties or obligations under this Contract, and such default
continues for more than 10 days after written notice from Seller, then Seller
may terminate this Agreement and immediately thereafter Purchaser shall forfeit
the Deposit, and the Escrow Agent shall deliver the Deposit to Seller, and
neither party shall be obligated to proceed with the purchase and sale of the
Property.  The Deposit is liquidated damages and recourse to the Deposit is,
except for Purchaser’s indemnity and confidentiality obligations hereunder,
Seller’s sole and exclusive remedy for Purchaser’s failure to perform its
obligation to purchase the Property or breach of a representation or warranty.
 Seller expressly waives the remedies of specific performance and additional
damages for such default by Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT
SELLER’S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN
ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE
THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES
DUE SELLER, AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT
LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

10.2

Seller Default

.  If Seller, prior to the Closing, intentionally and willfully defaults in its
covenants, or obligations under this Contract, including its obligation to sell
the Property as required by this Contract and such default continues for more
than 10 days after written notice from Purchaser, then, at Purchaser’s election
and as Purchaser’s sole and exclusive remedy, either (a) this Contract shall
terminate, and all payments and things of value, including the Deposit, provided
by Purchaser hereunder shall be returned to Purchaser and Purchaser may recover,
as its sole recoverable damages (but without limiting its right to receive a
refund of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $75,000 in aggregate, or (b) subject
to the conditions below, Purchaser may seek specific performance of Seller’s
obligations under this Contract (but not damages).  Purchaser may seek specific
performance of Seller’s obligations under this Contract only if, as a condition
precedent to initiating such litigation for specific performance, Purchaser
shall (i) demonstrate that, if Seller performed its obligations hereunder, then
Purchaser would have been able to deliver the total Purchase Price and all of
Purchaser’s Closing documents to Escrow Agent in accordance with the
requirements of this Contract, including, without limitation, Sections 2.2.2 and
5.3; (ii) not otherwise be in default under this Contract; and (iii) file suit
therefor with the court on or before the 90th day after the Closing Date; if
Purchaser fails to file an action for specific performance within 90 days after
the Closing Date, then Purchaser shall be deemed to have elected to terminate
the Contract in accordance with subsection (a) above.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF
DAMAGES DUE TO PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE
PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AN ACTION SEEKING SUCH REMEDY.





 




ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1

Major Damage

.  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost of repair is more than $500,000, then
Seller shall have no obligation to repair such damage or destruction and shall
notify Purchaser in writing of such damage or destruction (the “Damage Notice”).
 Within 10 days after Purchaser’s receipt of the Damage Notice, Purchaser may
elect at its option to terminate this Contract by delivering written notice to
Seller, in which case the Deposit shall be refunded to Purchaser.  In the event
Purchaser fails to terminate this Contract within the foregoing 10-day period,
this transaction shall be closed in accordance with the terms of this Contract
for the full Purchase Price, notwithstanding any such damage or destruction, and
Purchaser and Seller shall, at Closing, execute and deliver an assignment and
assumption (in a form reasonably acceptable to Seller and Purchaser) of Seller’s
rights and obligations with respect to the insurance claim and related to such
casualty, and thereafter Purchaser shall receive all insurance proceeds
pertaining to such claim and not spent by Seller for demolition, site cleaning,
restoration or other repairs (plus a credit against the Purchase Price at
Closing in the amount of any deductible payable by Seller in connection
therewith and not spent by Seller for demolition, site cleaning, restoration or
other repairs).

11.2

Minor Damage

.  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of repair is equal to or less than
$500,000, this transaction shall be closed in accordance with the terms of this
Contract, notwithstanding the damage or destruction; provided, however, Seller
shall make such repairs to the extent of any recovery from insurance carried on
the Property if such repairs can be reasonably effected before the Closing.
 Subject to Section 11.3, if Seller is unable to effect such repairs prior to
Closing, then Purchaser and Seller shall, at Closing, execute and deliver an
assignment and assumption (in a form reasonably acceptable to Seller and
Purchaser) of Seller’s rights and obligations with respect to the insurance
claim and related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim and not spent by Seller for
demolition, site cleaning, restoration or other repairs (plus a credit against
the Purchase Price at Closing in the amount of any deductible payable by Seller
in connection therewith and not spent by Seller for demolition, site cleaning,
restoration or other repairs).

11.3

Repairs

.  To the extent that Seller elects to commence any repair, replacement or
restoration of the Property prior to Closing, then Seller shall be entitled to
receive and apply available insurance proceeds to any portion of such repair,
replacement or restoration completed or installed prior to Closing, with
Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds.
 To the extent that any repair, replacement or restoration of a casualty has
been commenced prior to Closing, then the Property Contracts shall include, and
Purchaser shall assume at Closing, all construction and other contracts entered
into by Seller in connection with such repair, replacement or restoration,
subject to Purchaser’s consent, which shall not be unreasonably withheld.














ARTICLE XII
EMINENT DOMAIN

12.1

Eminent Domain

.  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser’s option, to terminate this Contract by giving written
notice within 10 days after Purchaser’s receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award, which shall
be assigned by Seller to Purchaser at Closing.  It is expressly agreed between
the parties hereto that this Section shall in no way apply to customary
dedications for public purposes which may be necessary for the development of
the Property.

ARTICLE XIII
MISCELLANEOUS

13.1

Binding Effect of Contract

.  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to
Section 13.3, this Contract shall be binding upon and inure to the benefit of
Seller and Purchaser, and their respective successors, heirs and permitted
assigns.

13.2

Exhibits and Schedules

.  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.

13.3

Assignability

.  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of the Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of the Seller, to one or more entities so long as (a) Purchaser
is an affiliate of the purchasing entity(ies), (b) Purchaser is not released
from its liability hereunder, and (c) Purchaser provides written notice to
Seller of any proposed assignment no later than 10 days prior to the Closing
Date.  As used herein, an affiliate is an entity controlled by James J. Riley,
Sr. and/or Janet Riley, or any of their children, or trusts established for the
benefit of any of them or their grandchildren, provided that such assignment
shall not release the originally named purchasers from any liabilities arising
under this Contract.

13.4

Captions

.  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.




13.5

Number and Gender of Words

.  Whenever herein the singular number is used, the same shall include the
plural where appropriate, and words of any gender shall include each other
gender where appropriate.

13.6

Notices

.  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

Nighthawk Properties, LLC
Osprey Properties Limited Partnership, LLLP
c/o Condor Corporation
2320 Lexington Avenue South
Saint Paul, Minnesota 55120
Attention:

Jon Riley
Telephone:

651-452-2627
Facsimile:

651-452-6524

With a copy to:

Best & Flanagan LLP
225 South Sixth Street, Suite 4000
Minneapolis, Minnesota  55402-4690
Attention:

Greg Soule, Esq.
Telephone:

612-349-5653
Facsimile:

612-339-5897

















To Seller:

ORP Three, L.L.C.
c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:

Mark Reoch and Brian Bornhorst
Telephone:

303-691-4337 (Mark Reoch)
Facsimile:

303-300-3261 (Mark Reoch)
Telephone:

303-691-4472 (Brian Bornhorst)
Facsimile:

303-300-3261 (Brian Bornhorst)

And:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:

Mr. Harry Alcock
Telephone:

303-691-4344
Facsimile:

303-300-3282

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:

John Spiegleman, Esq.
Telephone:

303-691-4303
Facsimile:

303-300-3260

and a copy to:

Moran and Company
One North Franklin, Suite 700
Chicago, Illinois 60606
Attention:

Peter W. Evans
Telephone:

312-407-6711
Facsimile:

312-407-6717

















and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10510
Attention:

Sandor A. Green, Esq.
Telephone:

212-541-2049
Facsimile:

212-541-1449

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company
1980 Post Oak Boulevard, Suite 610
Houston, TX 77056
Attention:

Wendy Howell
Telephone:

800-729-1906
Facsimile:

713-552-1703

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7

Governing Law and Venue

.  The laws of the State of Minnesota shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to
Section 13.24, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8

Entire Agreement

.  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.

13.9

Amendments

.  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.

13.10

Severability

.  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.







13.11

Multiple Counterparts/Facsimile Signatures

.  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.

13.12

Construction

.  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.

13.13

Confidentiality

.  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser’s or Seller’s lenders, attorneys and accountants.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller’s prior written authorization, which may be granted or denied in Seller’s
sole discretion; provided, however, that Purchaser may disclose information
concerning the Property to municipal officials to assess the existence and
extent of any building code or other violations.  In addition, Purchaser shall
use its reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except as reasonably
necessary to third parties engaged by Purchaser for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transaction contemplated by this Contract.  Unless and until the Closing occurs,
Purchaser shall not market the Property (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion.  Notwithstanding the
provisions of Section 13.8, Purchaser agrees that the covenants, restrictions
and agreements of Purchaser contained in any confidentiality agreement executed
by Purchaser prior to the Effective Date shall survive the execution of this
Contract and shall not be superseded hereby.

13.14

Time of the Essence

.  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract.

13.15

Waiver

.  No delay or omission to exercise any right or power accruing upon any
default, omission, or failure of performance hereunder shall impair any right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  No
waiver, amendment, release, or modification of this Contract shall be
established by conduct, custom, or course of dealing and all waivers must be in
writing and signed by the waiving party.

13.16

Attorneys Fees

.  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the substantially prevailing party in
such litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.








13.17

Time Zone/Time Periods

.  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. MST if the Property is located in Denver, CO.)  Should
the last day of a time period fall on a weekend or legal holiday, the next
Business Day thereafter shall be considered the end of the time period.

13.18

1031 Exchange

.  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to the
second or third sentences of Section 5.1) for up to 30 days in order to
facilitate a tax free exchange pursuant to this Section 13.18, and to obtain all
documentation in connection therewith.

13.19

No Personal Liability of Officers, Trustees or Directors of Seller’s Partners

.  Purchaser acknowledges that this Contract is entered into by Seller which is
a Maryland limited liability company, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.

13.20

No Exclusive Negotiations

.  Seller shall have the right, at all times prior to the expiration of the
Feasibility Period, to solicit backup offers and enter into discussions,
negotiations, or any other communications concerning or related to the sale of
the Property with any third-party; provided, however, that such communications
are subject to the terms of this Contract, and that Seller shall not enter into
any contract or binding Contract with a third-party for the sale of the Property
unless such Contract is contingent on the termination of this Contract without
the Property having been conveyed to Purchaser.

13.21

ADA Disclosure

.  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.








13.22

No Recording

.  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If the Purchaser records
this Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints the
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.

13.23

Relationship of Parties

.  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.

13.24

Dispute Resolution

.  Any controversy, dispute, or claim of any nature arising out of, in
connection with, or in relation to the interpretation, performance, enforcement
or breach of this Contract (and any closing document executed in connection
herewith), including any claim based on contract, tort or statute, shall be
resolved at the written request of any party to this Contract by binding
arbitration.  The arbitration shall be administered in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association.
 Any matter to be settled by arbitration shall be submitted to the American
Arbitration Association in the state in which the Property is located.  The
parties shall attempt to designate one arbitrator from the American Arbitration
Association.  If they are unable to do so within 30 days after written demand
therefor, then the American Arbitration Association shall designate an
arbitrator.  The arbitration shall be final and binding, and enforceable in any
court of competent jurisdiction.  The arbitrator shall award attorneys’ fees
(including those of in-house counsel) and costs to the substantially prevailing
party and charge the cost of arbitration to the party which is not the
substantially prevailing party.  Notwithstanding anything herein to the
contrary, this Section 13.24 shall not prevent Purchaser or Seller from seeking
and obtaining equitable relief on a temporary or permanent basis, including,
without limitation, a temporary restraining order, a preliminary or permanent
injunction or similar equitable relief, from a court of competent jurisdiction
located in the state in which the Property is located (to which all parties
hereto consent to venue and jurisdiction) by instituting a legal action or other
court proceeding in order to protect or enforce the rights of such party under
this Contract or to prevent irreparable harm and injury.  The court’s
jurisdiction over any such equitable matter, however, shall be expressly limited
only to the temporary, preliminary, or permanent equitable relief sought; all
other claims initiated under this Contract between the parties hereto shall be
determined through final and binding arbitration in accordance with this
Section 13.24.

13.25

AIMCO Marks

.  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.








13.26

Non-Solicitation of Employees

.  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser’s employees, affiliates or agents shall solicit any of
Seller’s employees or any employees located at the Property (or any of Seller’s
affiliates’ employees located at any property owned by such affiliates) for
potential employment.

13.27

Survival

.  Except for (a) all of the provisions of this Article XIII (other than
Sections 13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.8, 5.4, 5.5, 6.2,
6.5, 9.1, 11.3, 14.1, and 14.2; (c) any other provisions in this Contract, that
by their express terms survive the termination or Closing; and (d) any payment
obligation of Purchaser under this Contract (the foregoing (a), (b), (c) and (d)
referred to herein as the “Survival Provisions”), none of the terms and
provisions of this Contract shall survive the termination of this Contract, and
if the Contract is not so terminated, all of the terms and provisions of this
Contract (other than the Survival Provisions, which shall survive the Closing)
shall be merged into the Closing documents and shall not survive Closing.

13.28

Multiple Purchasers

.  As used in this Contract, the term “Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this Contract.
 In the event that “Purchaser” has any obligations or makes any covenants,
representations or warranties under this Contract, the same shall be made
jointly and severally by all entities being a Purchaser hereunder.

ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE

14.1

Disclosure

.  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.

14.2

Consent Agreement

. Testing (the “Testing”) has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported its findings in the Multifamily: Component Type Report,
dated December 12, 2000, a copy of which is attached hereto as Exhibit J (the
“Report”).  The Report certifies the Property as lead-based paint free.  By
execution hereof, Purchaser acknowledges receipt of a copy of the Report, the
Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the “Consent Agreement”)
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001).
 Because the Property has been certified as lead based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, the Purchaser and the Property shall be subject
to the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

[Remainder of Page Intentionally Left Blank]





 







NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

ORP THREE L.L.C.
a Maryland limited liability company

By:

ORP CORPORATION III, a Maryland corporation, its managing member

By:

  /s/Brian J. Bornhorst
Name:         Brian J. Bornhorst  
Title:

 Vice President























Purchaser:

NIGHTHAWK PROPERTIES, LLC
a Minnesota limited liability company

By:  /s/ James R. Riley


Name:  James R. Riley


 

 

Nighthawk Properties, LLC Tax Identification Number/Social Security Number:



OSPREY PROPERTIES LIMITED PARTNERSHIP, LLLP
a Minnesota limited liability limited partnership

By: /s/ James R. Riley
Name:  James R. Riley


Title:  President

 

Osprey Properties Limited Partnership, LLLP

Tax Identification Number/Social Security Number:











